Citation Nr: 9902449	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Raynauds syndrome.

2.  Entitlement to service connection for a psychiatric 
disorder as being proximately due to, or the result of, 
Raynauds syndrome.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran served as a member of the Army National 
Guard of Nebraska from September 1969 to September 1973, and 
was on active duty or active duty for training (ACDUTRA) from 
February 5, 1970 to June 7, 1970; July 24, 1970 to August 9, 
1970; June 5, 1971 to June 19, 1971; June 9, 1972 to June 25, 
1972; and June 9, 1973 to June 23, 1973. 


REMAND

In this case, in a July 1997 rating decision, the RO denied 
the veterans claims of entitlement to service connection for 
Raynauds syndrome and a nervous condition secondary to 
Raynauds syndrome.  At present, the veterans case is before 
the Board for appellate review.

Upon a preliminary review of the case, the Board notes that 
the veterans service records contain a letter dated June 14, 
1973 from Robert W. Ehrlich, M.D., indicating the veteran 
presented evidence of Raynauds disease.  Furthermore, the 
service records include a July 14, 1973 letter by Elliott L. 
Rustad, M.D., noting the veteran had been treated by Dr. 
Rustad for xerotic eczema, Raynauds phenomenon and acne 
vulgaris.  However, the Board notes that the claims file does 
not contain the veterans medical records relating to his 
prior treatment by Dr. Rustad.  As the Board deems that any 
such records would be necessary for appellate review, the RO 
should ascertain whether such records exist and, if so, 
incorporate them into the veterans file.


In view of the foregoing, action on the instant issues is 
deferred, and this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
complete VA Form 21-4142, Authorization 
for the Release of Information, 
regarding Dr. Rustads records.  

2.  Once the necessary authorization is 
received from the veteran, the RO should 
contact Dr. Rustad, and request that he 
submit copies of all records of his 
treatment of the veteran, including but 
not limited to any records of treatment 
for Raynauds syndrome.  All records 
subsequently received should be made a 
permanent part of the appellate record.  
Conversely, if Dr. Rustads response is 
negative, documentation to that effect 
should be placed in the veterans claims 
folder. 

3.  When the development requested has 
been completed, the RO should again 
adjudicate the issue of service 
connection for Raynauds syndrome in 
light of all additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  However, no action is required of the veteran until 
he is notified. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
